--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AJA. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Applicant’s response dated July 19, 2022 is acknowledged. 
Priority
This application is a divisional of 15/887,916 filed on 02/02/2018, which is a continuation of 15/102,519 filed on 06/07/2016, which is a 371 of PCT/US2014/069156 filed on 12/08/2014, which claims benefit in provisional application 61/913,827 filed on 12/09/2013.
Claim Status
Claims 1-18 were cancelled. Claims 19-28 are pending and examined. Claims 19 and 24-26 were amended.
Withdrawn Claim Objections
Objection to claim 19 is withdrawn because it was obviated with claim amendments.  
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 19-28 are withdrawn because rejections were obviated with claim amendments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Stayton et al. (US 2011/0143434 A1 Published June 16, 2011 — of record in IDS dated 07/21/2020). The teachings of Stayton are related to copolymers (Abstract). One embodiment teaches a copolymer comprising a first block that is hydrophilic and comprises a) a first chargeable species that is a cation at about physiologic pH, b) a second block that is hydrophobic and comprises a second chargeable species that is anionic at about neutral pH, and a third chargeable species that is cationic at about physiologic pH, and c) an oligonucleotide associated with the first block (paragraphs 0012-0017). Paragraph 0050 teaches a deblock copolymer of formula (I) and paragraphs 0051-0071 define variables present in the copolymer of formula (I). In paragraph 0061, the variable Qo is described as being selected from a functionalizable side residue such as a reactive group comprising azide and alkyne, among others. The present method is not obvious over Stayton because it would not have been obvious to the skilled artisan to further react the side residue in order to form an ionizable side group which is then complexed to a pharmaceutically active agent. The variable Qo is further defined as being selected from groups at least partially positive, at least partially negative, and at least partially zwitterionic under physiologic pH. Paragraphs 0339-0341 and 0367-0399 describe methods of making the copolymers and specific examples of such methods. All methods are polymerization methods of monomers, without further modification of side groups in order to form ionizable groups to which the active agent is complexed. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify Stayton by forming a copolymer comprising functionalizable side groups and subsequently converting functionalizable side groups to ionizable side groups, and complexing the active agent to the ionizable side groups.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Claims 19-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617